UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 07-7480



JOSE PEREZ-CARRERA,

                      Plaintiff - Appellant,

          v.


M. PETTIFORD, Warden of FCI-Bennettsville,

                      Respondent - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Terry L. Wooten, District Judge.
(3:06-cv-02044-TLW)


Submitted:   February 28, 2008                 Decided: March 6, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jose Perez-Carrera, Appellant Pro Se.   Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jose   Perez-Carrera,     a    federal   prisoner,    appeals    the

district       court’s    order   accepting      the    recommendation    of    the

magistrate judge and denying relief on his 28 U.S.C. § 2241 (2000)

petition.       We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         See Perez-Carrera v. Pettiford, 3:06-cv-02044-TLW

(D.S.C. Aug. 21, 2007). We dispense with oral argument because the

facts    and    legal    contentions    are     adequately   presented     in   the

materials      before     the   court   and     argument   would    not   aid   the

decisional process.



                                                                          AFFIRMED




                                        - 2 -